  Case 5:20-cv-00232-JPB Document 9 Filed 11/17/20 Page 1 of 5 PageID #: 44




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                     Wheeling

LONNIE HARNESS,

                      Petitioner,

              v.                                        CIVIL ACTION No. 5:20-CV-232
                                                        Judge Bailey

PAUL ADAMS,

                      Respondent.


               ORDER ADOPTING REPORT AND RECOMMENDATION

       The above-styled matter came before this Court for consideration of the Report and

Recommendation of United States Magistrate Judge Mazzone [Doe.         5]. Pursuant to this
Court’s Local Rules, this action was referred to Magistrate Judge Mazzone for submission

of a proposed report and a recommendation (‘R&R”). Magistrate Judge Mazzone filed his

R&R on October 28, 2020, wherein he recommends that petitioner’s petition [Doe. 1] be

denied and dismissed without prejudice. For the reasons that follow, this Court will adopt

the R&R.

                                    I. BACKGROUND

      The petitioner is a federal inmate who is incarcerated at USP Hazelton in Bruceton

Mills, West Virginia. Petitioner, acting pro se, initiated this habeas corpus proceeding on

October 26, 2020, pursuant to 28 U.S.C.   § 2241 challenging his conviction. See [Doe. 1].
On August 5, 2015, petitioner was sentenced to serve a total of 300 months imprisonment.

       In his petition, petitioner alleges four grounds on which he seeks relief. First,

petitioner alleges that he is the subject of an ‘unlawful sentence-unlawful conviction”

                                             1
   Case 5:20-cv-00232-JPB Document 9 Filed 11/17/20 Page 2 of 5 PageID #: 45




because the District Court “did not consider existing law [andJ ensure defendant was given

fair [and] equal justice      [Doc. 1 at 5]. Petitioner argues that he was “convicted [and]

sentenced for actions that do not constitute a knowledgable [sic] crime nor were

sentence/conviction correct according to statute [and] federal law.” Second, petitioner

alleges that he was “denied effective representation, effective judicial oversight, and/or fair

[and] impartial prosecution.” [Id. at 6]. Third, petitioner asserts that there was “no effective

Rule 11 colloquey [sic].” [Id.]. Finally, petitioner alleges a “violation of 3553,” maintaining

that his sentence was excessive because “if [he was] guilty of any crime at all, it would be

on the extreme low end” due to the fact the government’s case consisted of only 23

photos. [Id. at 7]. For relief, petitioner requests this Court to vacate his sentence and

either sentence “according to actual knowledgeable conduct or complete vacation due       -




to no crime committed.” [Id. at 8]. He also requests to be released from prison. [Id.].

       On October 28, 2020, Magistrate Judge Mazzone issued his R&R. The magistrate

judge found that because the petitioner fails to establish the Jones or Wheeler

requirements, he is unable to satisfy the § 2255 savings clause to seek relief under § 2241.

See [Doc. 5 at 7].     Accordingly, the R&R recommends the petition be denied and

dismissed without prejudice. [Id.]

                                II. STANDARD OF REVIEW

       Pursuant to 26 U.S.C.    § 636(b)(1)(c), this Court is required to make a de novo
review of those portions of the magistrate judge’s findings to which objection is made.

However, the Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or



                                               2
  Case 5:20-cv-00232-JPB Document 9 Filed 11/17/20 Page 3 of 5 PageID #: 46




recommendation to which no objections are addressed. Thomas v. Am, 474 U.S. 140,

150 (1985). Nor is this Court required to conduct a de nova review when the party makes

only “general and conclusory objections that do not direct the court to a specific error in the

magistrate’s proposed findings and recommendations.” Orpiana            it.   Johnson, 687 F.2d

44, 47(4th Cir. 1982).

       In addition, failure to file timely objections constitutes a waiverof de nova review and

the right to appeal this Court’s Order. 28 U.S.C.   §   636(b)(1); Snyder v. Ridenour, 889

F.2d 1363, 1366 (4th Cir 1969); United States v. Schronce, 727 F.2d 91, 94(4th Cir.

1984). Prose filings must be liberally construed and held to a less stringent standard than

those drafted by licensed attorneys, however, courts are not required to create objections

where none exist. Haines v. Kerner, 404 U.S. 519, 520 (1972); Gordon v. Leeke, 574

F.2d 1147, 1151 (4thCir. 1971).

       Here, objections to Magistrate Judge Mazzone’s R&R were due within fourteen (14)

days of receipt, pursuant to 28 U.S.C.   § 636(b)(1) and   Rule 72(b)(2) of the Federal Rules

of Civil Procedure. The petitioner timely filed his Objections to the R&R [Doc. 8] on

November 16, 2020. Accordingly, this Court will review the portions of the R&R to which

objection was filed under a de nova standard of review. The remainder of the R&R will be

reviewed for clear error.

                                      II. DISCUSSION

       Generally, 28 U.S.C.   § 2255 provides the exclusive means for a prisoner in federal
custody to test the legality of his detention. However,   § 2255(e) contains a savings clause,
which allows a district court to consider a habeas petition brought by a federal prisoner


                                              3
  Case 5:20-cv-00232-JPB Document 9 Filed 11/17/20 Page 4 of 5 PageID #: 47




under   § 2241 where § 2255 is “inadequate or ineffective to test the legality’ of the
detention. 28   u.s.c. § 2255; see also United States v. Poole, 531     F.3d 263,270(4th Cir.

2008). The fact that relief under § 2255 is procedurally barred does not render the remedy

inadequate or ineffective to test the legality of a prisoner’s detention. in re Jones, 226

R3d 328, 332 (4th Cir. 2000). In the Fourth Circuit, a     § 2255 petition is only inadequate
or ineffective to test the legality of detention when:

        (1) [A]t the time of conviction, settled law in this circuit or the Supreme court

        established the legality of the conviction; (2) subsequent to the prisoner’s

        direct appeal and first § 2255 motion, the substantive law changed such that

        the conduct of which the prisoner was convicted is deemed not to be

        criminal; and (3) the prisoner cannot satisfy the gatekeeping provision of

        § 2255 because the new rule is not one of constitutional law.
Poole, 531 F.3d at 269 (quoting In re Jones, 226 F.3d at 333—34).

        Here, the magistrate judge found that even though petitioner had not raised the

savings clause, he is not entitled to its application because he cannot satisfy the second

element of Jones.

        In petitioner’s objections, he asserts three objections to the R&R. First, petitioner

asserts that his actions “do not constitute a knowledgeable crime’ because he ‘lacked

knowledge.” [Doc. 8 at 1]. Second, petitioner asserts that the Supreme Court case of

Rehafl ‘has made clear the importance of proving knowledge in a criminal case.” [Id. at

2]. Third, petitioner asserts that he does meet the Savings clause as established by

RehaH and its progeny. [Id.]. As noted above, this Court must construe pro se filings



                                               4
  Case 5:20-cv-00232-JPB Document 9 Filed 11/17/20 Page 5 of 5 PageID #: 48




liberally. Haines v. Kerner, 404 U.S. 520(1972). However, it is the petitioner who bears

the burden of establishing that a   § 2255 motion is inadequate or ineffective and that he
satisfies the savings clause requirements. See Hood v. United States, 13 Fed. App’x. 72

(4th Cir. 2001). Petitioner does not satisfy the savings clause of   § 2255(e) because he
does not challenge that the crimes for which he was convicted remain criminal offenses.

Accordingly, petitioner cannot meet the second prong of Jones and his objections are

overruled.

                                     IV. CONCLUSION

       Having reviewed the R&R for clear error, it is the opinion of this Court that the

Report and Recommendation [Doc. 5] should be, and is, hereby ORDERED ADOPTED

for the reasons more fully stated in the magistrate judge’s report. Accordingly, the

petitioner’s objections [Doc. 8] are OVERRULED. This Court further ORDERS that

petitioner’s petition [Doc. 1J be DENIED and DISMISSED WITHOUT PREJUDICE. This

Court further DIRECTS the Clerk to enter judgment in favor of the respondent and to

STRIKE this case from the active docket of this Court.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to any counsel of record and

to mail a copy to the pro so petitioner.

       DATED: November 17, 2020.




                                                             BAILEY
                                                         TES DISTRICT JU


                                             5
